                    UNITED STATES DISTRICT COURT
                               FOR THE
                    WESTERN DISTRICT OF NEW YORK

CARL PALADINO,                :
                              :
     Plaintiff,               :
                              :
          v.                  :     File No. 17-cv-538
                              :
DR. BARBARA SEALS-NEVERGOLD, :
SHARON BELTON-COTTMAN, HOPE   :
JAY, DR. TERESA HARRIS-TIGG, :
JENNIFER MACOZZI, PAULETTE    :
WOODS, CITY OF BUFFALO PUBLIC :
SCHOOL DISTRICT, and the      :
BOARD OF EDUCATION FOR THE    :
CITY OF BUFFALO PUBLIC SCHOOL :
DISTRICT,                     :
                              :
     Defendants.              :

                         OPINION AND ORDER

     Plaintiff Carl Paladino brings this action claiming

violations of his First Amendment rights.    Pending before the

Court are several motions, including motions to dismiss the

initial Complaint, motions to dismiss the First Amended

Complaint, and motions to strike the Second Amended Complaint.

The basis of the motions to strike is that Paladino filed his

Second Amended Complaint without seeking leave of the Court.      In

opposing those motions, Paladino argues that he had a right to

file a second amended pleading as a matter of right under Fed. R.

Civ. P. 15(a)(1).   His opposition also cross-moves for leave to

amend if the Court finds that such leave is required.

     For the reasons set forth below, the motions to strike are

granted, the motion for leave to amend is also granted, and the
pending motions to dismiss are denied without prejudice as moot.

Defendants may file responses to the Second Amended Complaint

within 45 days of the date of this Opinion and Order.

                Factual and Procedural Background

     In 2016, Paladino was a member of the Board of Education for

the City of Buffalo Public School District (“Board”).    On

December 23, 2016, a local Buffalo magazine (“Artvoice”) posed

four questions to various local leaders, including Paladino, and

requested responses.    Paladino drafted an initial set of

responses that he intended to send via email exclusively to a

group of his friends.    Those draft responses disparaged public

figures, including former President Barack Obama and his wife.

Paladino mistakenly included Artvoice on the email distribution

list, and his draft responses were subsequently published.

     Paladino’s pleadings allege that after the publication by

Artvoice, certain Board members made efforts to have him removed

from his elected seat.    At a meeting on December 29, 2016, those

Board members publicly censured Paladino for his comments and

demanded his resignation.    Paladino did not resign, and a

majority of the Board chose to retain counsel in order to explore

filing a petition for removal with the New York State

Commissioner of Education.    Paladino alleges, upon information

and belief, that counsel advised the Board members not to move

forward on the basis of the December 2016 publication, as such


                                  2
action might render them liable for First Amendment retaliation.

     On January 5, 2017, Paladino published an article in

Artvoice relating to the Board’s collective bargaining

negotiations with the teachers’ union.   Certain Board members

believed that the article revealed confidential information

obtained during the Board’s executive session, and on January 18,

2017 voted to petition the Commissioner of Education for

Paladino’s removal.    On August 17, 2017, the Commissioner granted

the petition and removed Paladino from his elected position on

the Board.

     Paladino brings the instant action against Board members Dr.

Barbara Seals-Nevergold, Sharon Belton-Cottman, Hope Jay, Dr.

Teresa Harris-Tigg, Jennifer Mecozzi, and Paulette Woods (the

“individual defendants”).   He has also named as defendants the

City of Buffalo School District and the Board.   The initial

Complaint alleged retaliation under 42 U.S.C. § 1983, deprivation

of Paladino’s First Amendment Rights, conspiracy to deprive

Paladino of his First Amendment rights, and malicious

prosecution.

     In response to the Complaint, the individual defendants

moved to dismiss for failure to state a claim.   Their arguments

include non-actionable conduct, qualified immunity, and

collateral estoppel.   The School District and the Board also

moved to dismiss on similar grounds.   Rather than oppose the


                                  3
motions to dismiss, Paladino filed a First Amended Complaint as a

matter of course under Fed. R. Civ. P. 15(a)(1).   The defendants

again responded by filing motions to dismiss.

     After receiving the second round of motions to dismiss,

Paladino filed a Second Amended Complaint without either leave of

the Court or consent from the defendants.   The Second Amended

Complaint is significantly longer than the First Amended

Complaint and includes a different set claims.   Specifically,

Paladino’s newest pleading deletes his malicious prosecution

cause of action and adds claims of retaliatory investigation and

retaliatory prosecution.    The Second Amended Complaint also seeks

declaratory relief.

     Defendants have moved to strike the Second Amended

Complaint, arguing that Fed. R. Civ. P. 15(a)(2) required either

a stipulation or leave of the Court.   Paladino counters that he

is allowed to file as a matter of course pursuant to Fed. R. Civ.

P. 15(a)(1) every time he is served with a motion to dismiss.    In

the alternative, Paladino cross-moves for leave to file his

Second Amended Complaint.   Defendants have opposed the cross-

motion, arguing that the Second Amended Complaint would not

survive a motion to dismiss and is therefore futile.    Defendants

also contend that because Paladino is challenging the

Commissioner of Education’s ruling in state court, this Court

should abstain from granting declaratory relief.


                                  4
                            Discussion

I.   Leave to File Once As a Matter of Course

     A threshold question is whether Paladino’s Second Amended

Complaint was properly filed.   Amendment of pleadings is governed

by Fed. R. Civ. P. 15(a), which provides:

     (1) Amending as Matter of Course. A party may amend
     its pleading once as a matter of course within:

          (A) 21 days after serving it, or

          (B) if the pleading is one to which a responsive
     pleading is required, 21 days after service of a
     responsive pleading or 21 days after service of a
     motion under Rule 12(b), (e), or (f), whichever is
     earlier.

     (2) Other Amendments. In all other cases, a party may
     amend its pleading only with the opposing party’s
     written consent or the court's leave. The court should
     freely give leave when justice so requires.


Fed. R. Civ. P. 15.   Paladino argues that under Fed. R. Civ. P.

15(a)(1)(B), “a party may amend a complaint as a matter of course

once after each and every motion to dismiss is filed.”    ECF No.

23-4 at 3.   Defendants submit that the Rule only allows amendment

as a matter of course once in the entire case.

     Rule 15 provides that amendment as a matter of course can

happen only “once.”   Fed. R. Civ. P. 15(a)(1).   After that one

occasion, a party must seek either the opposing party’s consent

or leave from the court.   See Knife Rights, Inc. v. Vance, 802

F.3d 377, 389 (2d Cir. 2015) (“Federal Rule of Civil Procedure

15(a)(2) states that a party may amend its pleadings more than

                                 5
once ‘only with the opposing party’s written consent or the

court’s leave.’”); see also 6 Wright, Miller & Kane, Federal

Practice & Procedure § 1480 (3d ed.) (explaining that when a

party “already has amended the pleading, [Rule 15(a)(1)] no

longer applies and an amendment falls under Rule 15(a)(2)”).       As

opined in a leading treatise, “permitting only one amendment

without leave of court seems to be a sound limitation on the

practice.    An unrestricted right to amend as of course easily

might become a source of abuse either by encouraging shabby

pleading techniques or by providing a potential source of

harassment.”      6 Wright, Miller & Kane, Federal Practice &

Procedure § 1480 (3d ed.).

     Paladino claims that there is a Circuit split on the issue,

and cites the Ninth Circuit as supportive of his position.        ECF

No. 23-4 at 3 (citing Ramirez v. Cty. of San Bernardino, 806 F.3d

1002, 1005-06 (9th Cir. 2015)).      In Ramirez, the plaintiff

amended his complaint first with consent from the opposing party,

and subsequently as a matter of course under Rule 15(a)(1).       806

F.3d at 1007.     The Ninth Circuit held that this order of

amendments was permissible: “[A] plaintiff may file his first

amended complaint with consent from the opposing party, which

satisfies Rule 15(a)(2).      He may thereafter utilize his one

matter of course amendment under 15(a)(1), so long as he files it

timely.”    Id.    The Ramirez decision did not countenance filing as


                                    6
a matter of course more than once, and in fact referred

specifically to the plaintiff’s “one matter of course amendment.”

Id.

      Paladino also cites authority from the First Circuit, which

held “without serious question, that a plaintiff may amend a

complaint only once as a matter of course under Rule 15(a)(1).”

United States ex rel. D’Agostino v. EV3, Inc., 802 F.3d 188, 193

(1st Cir. 2015).    The First Circuit’s holding is consistent with

the plain language of the Rule, which clearly allows amendment

“once” as a matter of course.     Fed. R. Civ. P. 15(a)(1).

Consequently, Paladino’s Second Amended Complaint was not

properly filed under Rule 15(a)(1), as it was his second such

filing in this case.    Defendants’ motions to strike are therefore

granted.

II.   Motion for Leave to Amend

      In the event the Court found his filing under Rule 15(a)(1)

improper, Paladino filed a motion for leave to amend under Rule

15(a)(2).   Rule 15(a) states that “[t]he court should freely give

leave when justice so requires.”       Fed. R. Civ. P. 15(a)(2).

Although the Rule is quite liberal, “it is within the sound

discretion of the district court to grant or deny leave to

amend.”    McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 200

(2d Cir. 2007).    A district court may deny leave to amend for

good reasons, including futility, bad faith, undue delay, or


                                   7
undue prejudice to the opposing party.    See Foman v. Davis, 371

U.S. 178, 182 (1962).

     Here, defendants argue futility.    A proposed amendment to a

pleading is futile if it cannot withstand a motion to dismiss

pursuant to Rule 12(b)(6).   See Ricciuti v. N.Y.C. Transit Auth.,

941 F.2d 119, 123 (2d Cir. 1991).    Defendants’ joint opposition

to the motion to amend is akin to a motion to dismiss, as it

submits claim-by-claim arguments on the merits.   Paladino has

made a “brief rebuttal” to those arguments in his reply

memorandum, and asks the Court to consider allowing a full

briefing schedule “that allows Mr. Paladino to fully respond to

[] all issues and arguments raised by Defendants.”   Doc. 34 at 5.

     The Court agrees that full briefing on defendants’ arguments

is the best course of action.   Such briefing will not only allow

Paladino a full opportunity to respond, but will also allow

defendants an opportunity to file a reply memorandum.   The best

way to accomplish such a sequence of briefing is to grant leave

to file the most recent Amended Complaint and allow defendants to

file their respective motions to dismiss.   Accordingly, in an

exercise of discretion, the Court grants Paladino’s motion to

amend.   See Morse/Diesel, Inc. v. Fidelity and Deposit Co. of

Md., 715 F. Supp. 578, 581 (S.D.N.Y. 1989) (“The trial court has

the discretion to grant a party leave to amend a complaint, even

where the amended pleading might ultimately be dismissed.”).


                                 8
     Defendants may file their motions to dismiss (or other

responsive pleading) within 45 days of the date of this Opinion

and Order.

III. Pending Motions to Dismiss

     Remaining before the Court are defendants’ previous motions

to dismiss.   “Where plaintiffs seek to amend their complaint

while a motion to dismiss is pending, a court ‘has a variety of

ways in which it may deal with the pending motion to dismiss,

from denying the motion as moot to considering the merits of the

motion in light of the amended complaint.’”    Haag v. MVP Health

Care, 866 F. Supp. 2d 137, 140 (N.D.N.Y. 2012) (quoting Roller

Bearing Co. of Am., Inc. v. Am. Software, Inc., 570 F. Supp. 2d

376, 384 (D. Conn. 2008)).   In this instance, the most recent

Amended Complaint is significantly longer than its predecessors,

deletes one cause of action, and adds several new claims.

Accordingly, it is no longer useful to consider the merits of the

prior motions to dismiss.    Those motions are therefore denied

without prejudice as moot.

                             Conclusion

     For the reasons set forth above, defendants’ motions to

dismiss (ECF Nos. 8, 10, 15, 18) are denied without prejudice,

and their motions to strike (ECF Nos. 21, 24) are granted.

Paladino’s motion for leave to file (ECF No. 23) is granted.

Defendants may file motions to dismiss or other responsive

                                  9
pleadings within 45 days of the date of this Opinion and Order.

     DATED at Burlington, in the District of Vermont, this 18th

day of March, 2019.



                         /s/ William K. Sessions III
                         William K. Sessions III
                         District Court Judge




                               10
